33 Mich. App. 182 (1971)
189 N.W.2d 861
PEOPLE
v.
WALLACE
Docket No. 7607.
Michigan Court of Appeals.
Decided April 27, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Angelo A. Pentolino, Assistant Prosecuting Attorney, for the people.
Wilfred C. Rice, for defendant on appeal.
Before: J.H. GILLIS, P.J., and R.B. BURNS and LEVIN, JJ.
PER CURIAM.
On February 4, 1969, the defendant was found guilty of murder in the second degree.[1] Defendant was arraigned on March 17, 1967, but the trial did not commence until January 27, 1969. Defendant claims that the 21-month delay between the date of arraignment and the date of trial violated her constitutional[2] and statutory[3] right to a speedy trial.
In a triad of cases[4] the United States Supreme Court guaranteed to defendants of state criminal prosecutions the right to speedy trials. However, by *184 Michigan precedent defendants fail to preserve this right unless demanded at trial level. People v. Kennedy (1970), 23 Mich. App. 6. In addition it is evident to this Court, after reviewing the record, that much of the delay complained of resulted from defendant's own counsel's motions. The delay traceable to the prosecution was reasonable under the circumstances. The prosecution has the right to a reasonable time period in preparing its case[5] and delay associated with the need to obtain a prosecution witness, as in this case, presents a "tenable reason for deferring the trial". Dickey v. Florida (1970), 398 U.S. 30, 36 (90 S. Ct. 1564, 26 L. Ed. 2d 26). Unlike the situation in the Dickey case, no evidence of actual prejudice is presented.
Defendant next asserts as error the trial court's refusal to suppress her response to two police inquiries concerning her name and whether she had been at the scene of the crime. Both inquiries were made prior to the time defendant was advised of her rights under Miranda v. Arizona (1966), 384 U.S. 436 (86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R. 3d 974). The trial court in accordance with People v. Walker (On Rehearing, 1965), 374 Mich. 331, held a hearing to determine the admissibility of the statements. The trial court determined, and the record supports the determination, that these questions were asked before there was any attempt to detain the defendant.
The people's case against the defendant does not depend at all on the responses which she gave to the two questions, nor did such responses lead the police to other evidence used to convict her.
The objection to the reading into evidence of the defendant's formal statement to the police following *185 her arrest is without merit. An assistant prosecuting attorney offered the statement as an exhibit when, following the reading of the statement, the defendant's attorney moved for a mistrial on the ground that the statement should have been offered as an exhibit before it was read.
The numerous other assignments of error are either without merit or specifically refuted by the record. There was sufficient evidence, if believed by the jury, to sustain the verdict.
Affirmed.
NOTES
[1]  MCLA § 750.317 (Stat Ann 1954 Rev § 28.549).
[2]  US Const, Ams 6, 14; Const 1963, art 1, § 20.
[3]  MCLA § 768.1 (Stat Ann 1954 Rev § 281.1024).
[4]  Klopfer v. North Carolina (1967), 386 U.S. 213 (87 S. Ct. 988, 18 L. Ed. 2d 1); Smith v. Hooey (1969), 393 U.S. 374 (89 S. Ct. 575, 21 L. Ed. 2d 607); Dickey v. Florida (1970), 398 U.S. 30 (90 S. Ct. 1564, 26 L. Ed. 2d 26).
[5]  People v. Den Uyl (1948), 320 Mich. 477.